

EXHIBIT 10.40


OFFICE OF THE COMMISSIONER OF INSURANCE (OCI)    STATE OF WISCONS
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - - - - - - - -
In the Matter of    STIPULATION AND ORDER
Ambac Assurance Corporation,    


Respondent.    Case No. 17-C42069
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - - - - - - - -


WHEREAS, Ambac Assurance Corporation, One State Street Plaza, New York, New York
10004 (“Respondent”), is subject to the jurisdiction of the Office of the
Commissioner of Insurance (the “Commissioner”) in the State of Wisconsin; and
WHEREAS, Ambac Financial Group, Inc., One State Street Plaza, New York, New York
10004 (“AFGI”), a corporation domiciled in Delaware that holds 100% of the
issued and outstanding common stock of the Respondent, is subject to the
jurisdiction of the Commissioner in the State of Wisconsin pursuant to Chapter
617 of the Wisconsin Statutes and through its consent to this Stipulation and
Order; and
WHEREAS, the Respondent established an optional segregated account for certain
of its obligations to certain policyholders (“Segregated Account”) on March 24,
2010, which was placed into rehabilitation on the same date; and
WHEREAS, the Respondent has entered into a rehabilitation exit support agreement
(the “RESA”) with a number of affected Segregated Account claimants and the
Commissioner has prepared a plan whereby the Segregated Account will exit
rehabilitation and merge with and into the General Account of the Respondent;
and
WHEREAS, pursuant to s. Ins 51.80(7), Wis. Adm. Code, the individual and special
circumstances of the Respondent require the OCI to establish additional factors
and adjustments to the Respondent’s compulsory surplus to assure an adequate
margin of safety in the Respondent’s operations.
WHEREAS, the Respondent requires a structure of supervision suitable to address
the complexity of operational and regulatory issues that reasonably may be
anticipated to arise from time-to-time over the course of its operations; and
WHEREAS, the Commissioner may, pursuant to ss. 601.41(4) and 623.11, Wis.
Stats., and s. Ins 51.80 (7), Wis. Adm. Code, determine the amount of compulsory
surplus an insurer is required to have and may issue an order under s.
601.41(4)(a) and ch. 617, Wis. Stats.; and
WHEREAS, the Commissioner intends to protect the interests of policyholders,
creditors, and the general public, and the Respondent endeavors to cooperate
with the Commissioner in that intention.
NOW, THEREFORE, the Respondent and the Commissioner do agree and stipulate to
the following terms and conditions:





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 2


(1) While this Stipulation and Order is in effect, the Respondent shall maintain
a level of surplus and contingency reserves as regards policyholders which
provide reasonable security against contingencies affecting the Respondent’s
financial position that are not otherwise fully covered by reserves or
reinsurance, such that the Commissioner may continue to determine that the
Respondent’s surplus and contingency reserves are reasonably in excess of a
level that would constitute a financially hazardous condition. From
time-to-time, in the Commissioner’s sole discretion, the Commissioner may
undertake a review of the facts and circumstances of the Respondent’s business
and interests for the purpose of reviewing the Respondent’s financial position
and modifying or terminating this Stipulation and Order in a manner consistent
with the interests of insureds, creditors, and the public generally and shall
notify the Respondent as soon as reasonably practicable of his findings
following such review.
(2) In determining compliance with paragraph (1), statutory surplus may not
reflect the benefit of any reserve discounting, except to the extent approved in
writing and notified to the Respondent by the Commissioner and as disclosed in
the Notes to Financial Statement of each applicable annual and quarterly
financial statement. As of the date of the execution of this Order, the
Commissioner has approved that loss reserves are, and be, discounted at a rate
of 5.1% per annum. The Commissioner, with the assistance of the consultants
referenced in paragraph (3) below, will review, in consultation with Respondent,
the loss reserve discounting practices of Respondent on at least an annual
basis.
(3) The Commissioner may retain consultants, including accountants, attorneys,
investment bankers, and other experts to assist the Commissioner in the
Commissioner’s assessment of the Respondent’s financial condition, its exposure
to loss claims, credit risk, liquidity risk, and other risks and the evaluation
of reporting information submitted by the Respondent and Respondent agrees to
bear the cost of retaining such experts, including fees, costs, and expenses,
and also indemnification under commercially reasonable indemnification
agreements.
(4) The Respondent shall maintain appropriate books of account and records. At
all reasonable times and upon reasonable notice and as often as the Commissioner
reasonably may request, the Respondent shall permit representatives designated
by the Commissioner to (i) have complete and unrestricted access to such books
and records, (ii) make copies of, or excerpts from, those books and records and
(iii) discuss such books and records with the officers, directors, employees,
public accountants, attorneys, and agents of the Respondent and AFGI.
(5) The Respondent shall not enter into any transaction with any affiliate,
including amendments to existing transactions, except as provided in paragraph
(6), including, but not limited to, any of the following:
(a) Any sales, purchases, exchanges, loans, advances, extensions of credit,
donations or investments;
(b) Granting or issuing guarantees or undertakings;
(c) Reinsurance treaties or agreements;





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 3


(d)    Any service contract or cost-sharing agreement;
(e) Payment of any dividend or other distribution; and
(f) A tax allocation agreement.
Provided however, (i) for subsections (a) through (c) herein, matters, actions
or transactions that require cash payments or asset transfers by Respondent or
one of its subsidiaries of amounts less than $15,000,000 in any twelve-month
period and involve the incurrence of obligations or commitments of less than
$15,000,000 (in each case, measured per matter, action or transaction or, in the
case of related matters, actions or transactions, in the aggregate), shall not
be subject to this paragraph (5), and (ii) subsection (e) shall not apply to the
payment of principal or interest on Secured Notes issued by Respondent in
connection with the transactions contemplated by the RESA.
(6) Before any transaction subject to paragraph (5) may take place, the
Respondent shall provide the Commissioner with written notice of the proposed
transaction thirty (30) days prior to the proposed effective date. Any such
transaction may be disapproved under this Order or under ch. 617, Wis. Stat. If
approval is granted by the Commissioner, the transaction may be implemented
prior to the expiration of the thirty (30) days. No transaction may be executed
or carried out if the Commissioner disapproves the transaction. To remove any
doubt, the Commissioner’s approval of a proposed distribution by Respondent to
surplus noteholders, shall satisfy the approval requirement of this paragraph.
(7) The Respondent shall file a monthly report containing supplemental financial
information in the format requested by the Commissioner within forty-five (45)
days following each calendar month-end except for December. The monthly report
for December shall be filed within sixty (60) days following the calendar
month-end.
(8) No change, alteration, or amendment may be made in the Respondent’s business
plan or that of its subsidiary, Everspan Financial Guarantee Corp., including
business practices or activities, as applicable, if such change, alteration
and/or amendment could be expected to have a material effect on the financial
condition or operations of the Respondent and its subsidiaries, unless notice of
the proposed change is filed with the Commissioner at least 30 days (or such
shorter time frame as the Commissioner may approve) in advance of the proposed
effective date. The Commissioner may defer the effective date for an additional
period not exceeding 30 days by written notice to the Respondent before the
expiration of the initial thirty (30) day period. The Commissioner may, within
the thirty (30) day period or its extension, prohibit the proposed action if it
is contrary to law or to the interests of insureds, creditors or the general
public.
(9) Any proposed changes, alterations, or amendments made in the Respondent’s
business plan or that of its subsidiary, Everspan Financial Guarantee Corp., to
write new business are considered material for purposes of paragraph (8).
(10) The Respondent and AFGI shall provide notice to the Commissioner of any
written or electronic communication which relates to or affects the Respondent
or its subsidiaries and pertains to a circumstance, event or issue which would,
or would be reasonably likely to, were





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 4


the circumstance, event or issue to transpire, have a material adverse effect on
the financial condition or operations of the Respondent and its subsidiaries
taken as whole and received by the Respondent, AFGI, or any of their affiliates
from any governmental authority, government-sponsored enterprise, or lender to
the Respondent, AFGI, or any affiliates within ten (10) days of receipt.
(11) The Respondent shall provide notice as soon as practicable of any
development in any litigation, including but not limited to a delay in any RMBS
related litigation, involving Respondent or any affiliate of Respondent which
would or would be reasonably likely to have a material adverse effect on the
Respondent or any affiliate of the Respondent.
(12) The Respondent shall provide notice to the Commissioner of the occurrence,
or failure to occur, of any event which would or would be reasonably likely to
cause a material adverse effect to the business, assets, properties, operations,
or condition, financial or otherwise, or, insofar as can reasonably be foreseen,
prospects, financial or otherwise, of the Respondent, an affiliate of the
Respondent, or all affiliates of the Respondent taken as a whole; provided that
the following shall be excluded in any determination of material adverse effect:
(i) any circumstance, change, or effect, including international events such as
acts of terrorism or war, affecting generally companies operating in the
financial guaranty business in the same general manner and to the same general
extent; or (ii) any circumstance, change, or effect affecting generally the
United States or world economy. Without limiting the foregoing, a material
adverse effect shall be conclusively presumed if the effect results, or
reasonably could result, in a reduction of more than 10% in the Respondent’s
surplus as regards policyholders. Notice pursuant to this paragraph (12) shall
be provided as soon as practicable after the occurrence, or failure to occur, of
the event, and shall include a brief description of the significance of the
event, and copies of documents, if any, relating to or received in connection
with the event.
(13) The Respondent and AFGI shall as soon as reasonably practicable disclose to
the Commissioner any instance of fraud or any significant change to the internal
control environment incurred by the Respondent, any of Respondent’s
subsidiaries, or AFGI.
(14) Except as otherwise approved by the Commissioner, AFGI shall use its best
efforts to preserve use of the NOLs realized by the holding company system led
by AFGI for the benefit of the Respondent and its subsidiaries, including but
not limited to, refraining from taking any action that would result in, and
taking such affirmative steps as are appropriate to avoid, any deconsolidation
event. The term “NOLs” in this paragraph (14) shall have the meaning given in
the Tax Sharing Agreement by and among AFGI, the Respondent, and the other
parties thereto.
(15) AFGI shall provide the Commissioner and the Respondent its full cooperation
and all information and particulars that the Commissioner or the Respondent may
reasonably request from AFGI in relation to any of the issues that the
Respondent or its subsidiaries may have relative to the United States Internal
Revenue Service, including efforts to obtain a private letter ruling, pre-filing
agreement, or other form of guidance or clarification insofar as they affect or
relate to the Respondent or its subsidiaries.
(16) The Respondent shall report reasonable loss reserves in its annual and
quarterly financial statements. Loss reserves shall be reflected in the
Respondent’s annual financial





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 5


statements at an amount for which a statement of opinion has been issued by an
independent, qualified actuary acceptable to the Commissioner.
(17) The Respondent shall file with each annual financial statement, the
actuarial report prepared by the actuary providing the statement of opinion
under paragraph (16) that supports the statement of opinion. All such actuarial
reports received by the Commissioner will be confidential under the terms of s.
601.465, Wis. Stat.
(18) The Respondent shall be exempted from all filing requirements of the
Commissioner and the National Association of Insurance Commissioners regarding
the Ambac Assurance Corporation Segregated Account, including but not limited to
annual and quarterly statutory financial statements, annual audited financial
reports, and actuarial opinions, which become due in or after the calendar
quarter immediately following the effective date of the merger of Ambac
Assurance Corporation Segregated Account with and into the Respondent’s General
Account. Nothing in this paragraph (18) shall be construed to prevent the
Commissioner from requesting reports and replies pursuant to s. 601.42, Wis.
Stat. or exercising such other regulatory rights and powers provided under the
law.
(19) No later than February 1st of each year (or more frequently if requested by
the Commissioner), if the Respondent proposes to make any changes in the
assumptions or vendors utilized in determining statutory loss reserves from the
prior year’s statutory loss reserves, which would cause the difference (whether
positive or negative) between (a) the Respondent’s statutory reserves determined
with such proposed changes and (b) Respondent’s statutory reserves determined
without such proposed changes to exceed the lesser of (i) $200,000,000 or (ii)
10% of the Respondent’s statutory reserves without such proposed changes, the
Respondent shall notify the Commissioner.
(20) With respect to certain insured transactions whose policies were previously
allocated to the Segregated Account, the Respondent may have the ability
currently or in the future to: (i) terminate and/or replace servicers, (ii)
terminate and/or replace collateral managers, (iii) exercise other rights (to be
identified) that have a significant impact on the economics of the insured
transaction (collectively “Control Rights”). The Respondent shall file all
Control Rights it proposes to exercise at least ten (10) business days before
such exercise. If approval is granted by the Commissioner, the Control Right may
be implemented prior to the expiration of the ten (10) business days. No Control
Right may be executed or carried out if the Commissioner disapproves such
Control Right.
(21) The Respondent shall file each transaction that the Respondent proposes to
enter into other than in ordinary course of business with non-affiliated
counterparties where the aggregate consideration to be paid by the Respondent is
equal to or greater than $100,000,000 with the Commissioner for review at least
ten (10) days (or such shorter time frame as the Commissioner may agree but in
no event less than five (5) business days) prior to closing. If approval is
granted by the Commissioner prior to the expiration of the ten (10) days or such
shorter time frame, the transaction may be implemented immediately after such
approval. If the Commissioner takes no action prior to the expiration of the ten
(10) days or such shorter time frame, the transaction may be implemented upon
the expiration of the ten (10) days or such shorter time frame. No transaction
may be executed or carried out if the Commissioner disapproves the transaction.
For the avoidance of doubt, transactions entered into pursuant to





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 6


the Respondent’s Investment Policy and/or Derivative Use Plan shall not be
subject to this paragraph (21).
(22) Any changes to the Respondent’s Investment Policy or Derivative Use Plan
shall be submitted to the Commissioner for approval. The Commissioner or its
designated representatives shall meet with the Respondent’s management,
including its Chief Financial Officer, at least annually or as otherwise
requested by the Commissioner to discuss the Investment Policy and Derivative
Use Plan and any changes appropriate thereto. The Commissioner may recommend
changes to the Investment Policy and Derivative Use Plan and the Respondent
shall consider such recommendations in good faith. No changes to the
Respondent’s Investment Policy or Derivative Use Plan may be executed or carried
out in the absence of OCI’s written approval.
(23) The Respondent hereby consents to the jurisdiction of the Commissioner and
the courts of the State of Wisconsin and waives any objection based on lack of
personal jurisdiction, improper venue or forum non conveniens with regard to any
actions, claims, disputes or proceedings relating to this Stipulation and Order
or any other document delivered hereunder or in connection herewith.
(24) For purposes of this Stipulation and Order, the application of the
Wisconsin Statutes and the Wisconsin Administrative Code are not modified except
as explicitly stated herein. This Order does not purport to supersede any
decisions of any court of competent jurisdiction with respect to the Respondent.
(25) The Respondent, AFGI and the Commissioner agree that this Stipulation and
Order is not being entered in consequence of any violation of law or for the
purpose of imposing a penalty or a specific course of remedial action, but
rather as an exercise of the Commissioner’s authority and obligation to
determine, when necessary, the amount of compulsory surplus an insurer is
required to have under s. 623.11, Wis. Stat., and to establish a structure of
supervision suitable to address the complexity of operational and regulatory
issues that reasonably may be anticipated to arise from time-to-time over the
course of its operations.
(26) Respondent and AFGI acknowledge that the agreements contained herein are
made without reservation and constitute a waiver of rights to a hearing,
confrontation and cross-examination of witnesses, production of evidence, and
judicial review associated with this Order. The Respondent and AFGI acknowledge
that the Commissioner may make additional orders or subsequently modify or
supersede this Order by making a subsequent order. However, this Stipulation
applies only to this Order as originally issued and Respondent and AFGI reserve
their rights to contest any other orders of the Commissioner or any
modifications to this Order.
(27) The Respondent and the Commissioner agree that this stipulation shall be
null and void if the Plan Amendment being sought by the Commissioner In the
Matter of the Rehabilitation of the Segregated Account of Ambac Assurance Corp.
Case No. 10-CV-1576 (Dane County) terminating rehabilitation is not approved by
the court by January 31, 2018.
(28) If the Commissioner and the Respondent mutually determine that the terms of
the Plan Amendment, as submitted to the court or as amended, materially differ
from the terms





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 7


agreed to in the RESA, the Commissioner agrees to consider revisions to this
Stipulation and Order as are reasonable to conform this stipulation with the
Plan Amendment (as amended).





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 8






_________________                              


Date    Claude LeBlanc
President and Chief Executive Officer
Ambac Assurance Corporation and Ambac Financial Group, Inc.






___________________                              


Date        Cari Lee
Division Administrator
Division of Regulation and Enforcement





--------------------------------------------------------------------------------



Ambac Assurance Corporation
Case No. 17-C42069
Page 9




ORDER
NOW, THEREFORE, based upon consideration of the Stipulation in this matter, I
hereby order under ss. 601.41(4)(a), 623.11, and ch. 617, Wis. Stat., and s. Ins
51.80 (7), Wis. Adm. Code:
(29) The Respondent and AFGI shall comply with all agreements made in this
Stipulation and Order.
(30) Any report provided to the Commissioner or demanded by the Commissioner
pursuant to this Stipulation and Order shall be required pursuant to s. 601.42,
Wis. Stat., and under this Stipulation and Order.
(31) This Order shall be effective on the effective date of the Plan Amendment
being sought by the Commissioner In the Matter of the Rehabilitation of the
Segregated Account of Ambac Assurance Corp. Case No. 10-CV-1576 (Dane County)
terminating rehabilitation regardless of any appeal, and continue until modified
or terminated by the Commissioner, with written notice to the Respondent. The
Respondent may request the Commissioner to review specific terms and conditions
of this Order periodically as conditions warrant.




Dated at Madison, Wisconsin, this     day of                    .






                          


Theodore K. Nickel
Commissioner of Insurance



